Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
	This action is a non-final, first office action in response to application 16/751,489 filed on January 24, 2020. Claim(s) 1-9 are currently pending and have been examined. 

Priority
	Acknowledgment is made of applicant’s claim for foreign priority filed in Japan on February, 14, 2019, under 35 U.S.C. 119 (a)-(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
	Step 1: Independent Claim 9 is merely software per se, which, does not fall within at least one of the four categories of patent eligible subject matter. As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within 
	In this case, Independent Claim 9 is an idea without a physical embodiment when the claim recites ‘’a program that causes an information processing device…,”’ because the program rather than the intended physical embodiment (e.g., information processing device) is being used to perform the function. Therefore, Claim 9 does not fall within at least one of the four categories of patent eligible subject matter. Examiner, respectfully, notes that since the applicant can easily amend to include the intended information Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is not directed to one of the four statutory categories. 
	
	Claim(s) 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s) 1 and 8-9 recites an entity that gathering information for an operation to take place at a vehicle, which, the entity will then provide the place/location for the operation to take place. Independent Claim(s) 1 and 8-9 as a whole recites limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: fundamental economic practices or principles, commercial interactions, and managing personal behavior or relationships or interactions between people and/or mental processes (observations and/or evaluations). Claim(s) 1 and 8-9 recites “carrying out,” “acquisition of desire information including information indicating an operation that is performed during halt of a vehicle, and information indicating a time during which the vehicle is desired to be halted,” “acquisition of halt place-associated information matching the desire information, namely, halt place-associated information including information indicating a vehicle halt permitting place that is managed by a user, information indicating a time during which the vehicle halt permitting place is available, and information indicating an operation that can be performed at the vehicle halt permitting place,” and “output of the halt place-associated information,” step(s) and function(s) can be merely managing certain Claim(s) 1 and 8-9, are similar to an entity receiving parking information for a vehicle, which, will include the operation to be performed and time information and the entity will then display that information that was received. The mere recitation of generic computer components (Claim 1: an information processing device and a control unit; Claim 8: have no additional elements, which, this claim limitation can be performed in the human mind or by a human using a pen and paper; and Claim 9: an information processing device) do not take the claims out of the enumerated group of certain methods of organizing human activity and mental processes. Therefore, Independent Claim(s) 1 and 8-9 recite(s) the above abstract idea(s).

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describe how to generally “apply,” the concept(s) of “carrying out,” “acquiring,” “acquiring,” “matching,” and “outputting,” information in a computer environment. The limitations that amount to “apply it,” are as follows (Claim 1: an information processing device and a control unit; Claim 8: have no additional elements, which, this claim limitation can be performed in the human mind or by a human using a pen and paper; and Claim 9: an information processing device). Examiner, notes, that the information processing device and control unit, respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has , Electric Power Group, LLC, the court found that selecting information, based on the types of information and availability of information in a power grid environment, for collection, analysis, and display was merely selecting a particular data source or type of data to be manipulated, which, is a form of insignificant extra- solution activity (See, MPEP 2106.05(g)). Here, the control unit will acquire vehicle information for an operation then display the vehicle halt place based on the information acquired, which, at best is merely selecting a particular data source or type of data to be manipulated and then displaying it thus the limitations is merely a form of insignificant extra-solution activity. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not a practical application of the abstract idea and instructions to apply the exception using a generic computer component. Therefore, when viewed in combination these additional elements do not 

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment and insignificant extra-solution activity. Examiner, further, notes that the additional element (i.e., control unit) was considered insignificant extra-solution activity, see above analysis. Here, the “control unit,” is well-understood, routine, and conventional. Similar to, TLI Communications LLC v. AV Auto, the court found utilizing an intermediary computer to forward information is merely well-understood, routine, and conventional computer functions. Here, applicant has provided that the control unit is able to transmit information to other devices, see applicant’s specification paragraph 0044-0045 and 0082, thus amounting to merely being a well-understood, routine, and conventional computer functions. Also, similar to Versata Dev. Group, Inc., the court found storing and retrieving information in memory was merely well- understood, routine, and conventional computer functions. In this case, the control unit is able to register vehicle halt information as well as extract record information for a halt vehicle, see applicant’s specification paragraph(s) 0057 and 0064, thus amounting to merely being a well-understood, routine, and conventional computer functions. Thus even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.

Claim 3: The various metrics of Claim 3 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Claim 1 these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea. 

	Claim 2: The additional limitation of “searching,” is further directed to a certain method of organizing human activity, as described in Claim 1. The control unit is recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “searches the vehicle halt permitting place that exists in a predetermined geographical area obtained through use of a movement start position or a movement end position of the vehicle,” step(s)/function(s) falls within the enumerated grouping certain methods of organizing human activity. Therefore, for the reasons described above with respect to Claim 1 respectively, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 4: The additional limitation of “searching,” is further directed to a certain method of organizing human activity, as described in Claim 1. The control unit is recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “the facility that is desired to be utilized includes a halt space for a support vehicle that supports the vehicle, the halt space for the support vehicle being different from a halt space for the vehicle,” and “carriers out search of the support vehicle that can make a rendezvous with the vehicle halted at the Claim 1 respectively, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 5: The additional limitation of “searching,” is further directed to a certain method of organizing human activity, as described in Claim 1. The control unit is recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “searches a candidate of the support vehicle with a difference between the scheduled timing of arrival thereof at the vehicle halt permitting place and the timing of arrival of the vehicle at the vehicle halt permitting place being smaller than a predetermined value, as the support vehicle to make a rendezvous with the vehicle,” step(s)/function(s) falls within the enumerated grouping certain methods of organizing human activity. Therefore, for the reasons described above with respect to Claim 1 respectively, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 6: The additional limitation of “searching,” is further directed to a certain method of organizing human activity, as described in Claim 1. The control unit is recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “carriers out search of a supply vehicle in which a supply to the vehicle is placed, through use of information indicating a scheduled timing of arrival of a candidate of the supply vehicle at the vehicle halt permitting place, and information indicating a timing of arrival of the vehicle at the vehicle halt permitting place, in a case where the desire information indicates a desire to place the supply at the vehicle halt permitting place,” step(s)/function(s) falls within the enumerated grouping certain methods of organizing human activity. Therefore, for the reasons described above with respect to Claim 1 respectively, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	
	Claim 7: The additional limitation of “searching,” is further directed to a certain method of organizing human activity, as described in Claim 1. The control unit is recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “carriers out search of a recovery vehicle that recovers an unloaded object that has been unloaded from the vehicle and placed at the vehicle halt permitting place, through use of information indicating a scheduled timing of arrival of a candidate of the recovery vehicle at the vehicle halt permitting place and information indicating a timing of arrival of the vehicle at the vehicle halt permitting place, in a case where the desire information indicates a desire to place the Claim 1 respectively, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	The dependent claim(s) 2-7 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than either mere instructions to apply the exception using generic computer component(s), which, doesn’t provide an inventive concept. Therefore, Claim(s) 1-9 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chelnik (US 11,074,774) in view of Selvam et al. (US 2019/0011931)..
	Regarding Claim 1, Chelnik, teaches an information processing device comprising: 
a control unit that carries out. (Column 6, Lines 49-59); and (Column 8, Lines 6-14)(Chelnik teaches a host processor that is able to interact with a user device as well as parking facilities for receiving information) 
acquisition of desire information including information indicating an operation that is performed during halt of a vehicle and information indicating a time during which the vehicle is desired to be halted. (Column 17, Lines 60-67); (Column 18, Lines 1-4); and (Column 24, Lines 20-30)(Chelnik teaches a user is able to provide a service request, which, can include a service type (i.e., operation that is 
acquisition of halt place-associated information 
namely, halt place-associated information including information indicating a vehicle halt permitting place that is managed by a user, information indicating a time during which the vehicle halt permitting place is available, and information indicating an operation that can be performed at the vehicle halt permitting place. (Column 5, Lines 4-6 and 13-27)(Chelnik teaches a host processor that is able to access a database for receiving parking facility information. The host processor is able to receive from the database operating hours for the parking facility (i.e., information indicating a time during which the vehicle halt permitting place is available), parking space information (i.e., a vehicle halt permitting place that is managed by a user), and service information for the parking facility such as 
output of the halt place-associated information. (Column 17, Lines 64-67); and (Column 18, Lines 1-4 and 13-16)(Chelnik teaches that the system is able to display scheduled service information to a user device. Chelnik, further, teaches that the Examiner, respectfully, notes that the service information includes the available service types, service location, operator information, service provider information, and timing information)
	With respect to the above limitations: while Chelnik teaches a user is able to request a service request based on a type of service and time for the service. The system will then receive the request and other parking facility information from a database, which, the system will then provide the service information to a user device. However, Chelnik et al., doesn’t explicitly teach matching halt place information to a desire information.  
	But, Selvam et al. in the analogous art of matching services to vehicles, teaches matching the desire information. (Paragraph(s) 0020 and 0029)(Selvam et al. teaches a mobile computing device that is located within an autonomous vehicle is able to request for service facilities, which, the request will be sent to a matching system for matching the vehicle to a service facility based on the type of service required (i.e., desire information). Examiner, respectfully, notes that the service facilities include cleaning, parking lots, charging, and gas stations) 


	Regarding Claim 2, Chelnik et al./Selvam et al., teaches all the limitations as applied to Claim 1.
	However, Chelnik et al., doesn’t explicitly teach the control unit searches the vehicle halt permitting place that exists in a predetermined geographical area obtained through use of a movement start position or a movement end position of the vehicle.
	But, Selvam et al. in the analogous art of determining service locations for vehicles, teaches the control unit searches the vehicle halt permitting place that exists in a predetermined geographical area obtained through use of a movement start position or a movement end position of the vehicle. (Paragraph(s) 0013-0014)(Selvam et al. taches that he potential locations of service entities can be determined based on a geographic area that a vehicles is located based on the vehicles current location data)


	Regarding Claim 3, Chelnik et al./Selvam et al., teaches all the limitations as applied to Claim 1 wherein 
the desire information includes information indicating a facility that is desired to be utilized. (Column 17, Lines 60-67); (Column 18, Lines 1-4); and (Column 24, Lines 20-30)(Chelnik teaches a user is able to provide a service request, which, can include a service location (i.e., indicating a facility that is desired to be utilized). Examiner, respectfully, notes that the user is able to select a parking facility)
the control unit acquires halt place-associated information including the vehicle halt permitting place where the facility that is desired to be utilized is available. (Column 5, Lines 4-6 and 13-27)(Chelnik teaches a host processor (i.e., control unit) is able to access a database for receiving parking facility information and service information (i.e., acquires halt 
	
	Regarding Claim 8, Chelnik et al./Selvam et al., an information processing method comprising: 
acquiring desire information including information indicating an operation that is performed during halt of a vehicle and information indicating a time during which the vehicle is desired to be halted. (See, relevant rejection of Claim 1(a)(a))
acquiring halt place-associated information matching the desire information, namely. (See, relevant rejection of Claim 1(a)(b))
halt place-associated information including information indicating a vehicle halt permitting place that is managed by a user, information indicating a time during which the vehicle halt permitting place is available, and information indicating an operation that can be performed at the vehicle halt permitting place. (See, relevant rejection of Claim 1(a)(c))
outputting the halt place-associated information. (See, relevant rejection of Claim 1(a)(d))

	Regarding Claim 9
acquisition of desire information including information indicating an operation that is performed during halt of a vehicle, and information indicating a time during which the vehicle is desired to be halted. (See, relevant rejection of Claim 1(a)(a))
acquisition of halt place-associated information matching the desire information, namely. (See, relevant rejection of Claim 1(a)(b))
halt place-associated information including information indicating a vehicle halt permitting place that is managed by a user, information indicating a time during which the vehicle halt permitting place is available, and information indicating an operation that can be performed at the vehicle halt permitting place. (See, relevant rejection of Claim 1(a)(c))
output of the halt place-associated information. (See, relevant rejection of Claim 1(a)(d))

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chelnik (US 11,074,774) in view of Selvam et al. (US 2019/0011931) and further in view of Hall (US 2018/0339682) and further in view of Wu et al. (US 2019/0212157).
	Regarding Claim 4, Chelnik et al./Selvam et al., teaches all the limitations as applied to Claim 3.
	However, Chelnik et al./Selvam et al., do not explicitly teach wherein 
the facility that is desired to be utilized includes a halt space for a support vehicle that supports the vehicle, the halt space for the support vehicle being different from a halt space for the vehicle. 
the control unit further carriers out search of the support vehicle that can make a rendezvous with the vehicle halted at the vehicle halt permitting place, through use of information indicating a scheduled timing of arrival of a candidate of the support vehicle at the vehicle halt permitting place and information indicating a timing of arrival of the vehicle at the vehicle halt permitting place.
in a case where the desire information indicates a desire for a rendezvous between the support vehicle and the vehicle with an aid of the halt space for the support vehicle. 
	But, Hall in the analogous art of performing service request at a parking location, teaches wherein 
the facility that is desired to be utilized includes a halt space for a support vehicle that supports the vehicle, the halt space for the support vehicle being different from a halt space for the vehicle. (Paragraph(s) 0063-0066); and (Fig(s). 7-8)(Hall teaches that a user is able to provide a service request, which, will include a time, location, and the type of service required. The system will then provide that a mobile service vehicle will meet the user at the location requested. The facility will provide a parking space for the mobile service vehicle that is different than the requesting vehicle, see Fig. 7 and Fig. 8. Examiner, respectfully, notes that the support vehicle support the performing of fueling the vehicle, see applicant’s specification 0018, which, the above vehicle is able to refuel 
the control unit further carriers out search of the support vehicle that can make a rendezvous with the vehicle halted at the vehicle halt permitting place. (Paragraph(s) 0076-0077)(Hall teaches that the mobile app is able to provide the user with a list of mobile fuel stations along with the estimated time it would take the mobile fuel stations to reach the fueling location. The user is then able to select the mobile fuel station on the display to fulfil the fueling request)
in a case where the desire information indicates a desire for a rendezvous between the support vehicle and the vehicle with an aid of the halt space for the support vehicle. (Paragraph 0063)(Hall teaches that a user is able to request via an application to receive a fueling service by a mobile fueling service at certain location)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a parking system that is able to determine parking location information for a scheduled service of Chelnik. and a system for receiving service request for a vehicle, which, the system will determine a service facility for performing the service of Selvam et al., by incorporating the teachings of determining a service vehicle to meet a user vehicle at a rendezvous location of Hall, with the motivation of efficiently and effectively providing services to user vehicles allowing the user to not waste time waiting for the operation to be completed. (Hall: Paragraph 0063)
	With respect to the above limitations: while Hall teaches mobile vehicles that are able to service the vehicle at a determined location, which, the user will send a request for the mobile refuel vehicle. However, Chelnik et al./Selvam et al./Hall, do not explicitly teach selecting a vehicle based on information indicating scheduled arrival of the support vehicle and user arrival time at a permitting place. 
	But, Wu et al. in the analogous art of determining estimated time of arrival for vehicles, teaches search for a vehicle through use of information indicating a scheduled timing of arrival of a candidate of the support vehicle at the vehicle halt permitting place and information indicating a timing of arrival of the vehicle at the vehicle halt permitting place. (Paragraph(s) 0051-0052)(Wu et al. teaches a transport system that is able to select transport service providers. The system will determine a user ETA  to arrive at a transfer location (i.e., information indicating a timing of arrival of the vehicle at the vehicle halt permitting place) and the provider(s) ETA to arrive at the transfer location (i.e., information indicating a scheduled timing of arrival of a candidate of the support vehicle at the vehicle halt permitting place). The transport system will then select the given transport provider to pickup the passenger at the transfer point based on the ETAs being substantially equal to or below a programmed threshold) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a parking system that is able to determine parking location information within an scheduled estimated time to complete the service of Chelnik., a system for receiving service request for a vehicle, which, the system will determine a service facility for performing the service by 

	Regarding Claim 5, Chelnik et al./Selvam et al./Hall/Wu et al., teaches all the limitations as applied to Claim 4. 
	However, Chelnik et al./Selvam et al., do not explicitly teach the control unit searches a candidate of the support vehicle with a difference between the scheduled timing of arrival thereof at the vehicle halt permitting place and the timing of arrival of the vehicle at the vehicle halt permitting place being smaller than a predetermined value, as the support vehicle to make a rendezvous with the vehicle. 
	But, Hall in the analogous art of performing service request at a parking location, teaches the control unit searches a candidate of the support vehicle, as the support vehicle to make a rendezvous with the vehicle. (Paragraph(s) 0076-0077)(Hall teaches that the mobile app is able to provide the user with a list of mobile fuel stations along with the estimated time it would take the mobile fuel stations to reach the fueling location of a another user vehicle. The user is then able to select the mobile fuel station on the display to fulfil the fueling request)

	With respect to the above limitations: while Hall teaches mobile vehicles that are able to service the vehicle at a determined location, which, the user will send a request for the mobile refuel vehicle. However, Chelnik et al./Selvam et al./Hall, do not explicitly teach selecting a vehicle based on information indicating scheduled arrival of the support vehicle and user arrival time at a permitting place.
	But, Wu et al. in the analogous art of determining estimated time of arrival for vehicles, teaches searches a candidate of the vehicle with a difference between the scheduled timing of arrival thereof at the vehicle halt permitting place and the timing of arrival of the vehicle at the vehicle halt permitting place being smaller than a predetermined value. (Paragraph(s) 0051-0052)(Wu et al. teaches a transport system that is able to select transport service providers. The system will determine a user ETA  to arrive at a transfer location (i.e., information indicating a timing of arrival of the vehicle at the vehicle halt permitting place) and the provider(s) ETA to arrive at the transfer location (i.e., information indicating a scheduled timing of arrival of a candidate 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a parking system that is able to determine parking location information within an scheduled estimated time to complete the service of Chelnik., a system for receiving service request for a vehicle, which, the system will determine a service facility for performing the service by minimizing estimated times of arrival of Selvam et al., and determining a service vehicle to meet a user vehicle within an estimated time of arrival at a rendezvous location of Hall, by incorporating the teachings of a transport system that is able to select transport providers based on a user’s ETA and the provider ETA that is equal to or below a threshold of Wu et al., with the motivation of minimizing the amount of time a user and/or a provider will have to wait a rendezvous location. (Wu et al.: Paragraph 0051)

	Regarding Claim 6, Chelnik et al./Selvam et al., teaches all the limitations as applied to Claim 3.
	However, Chelnik et al./Selvam et al., do not explicitly teach wherein 
the control unit further carriers out search of a supply vehicle in which a supply to the vehicle is placed, through use of information indicating a scheduled timing of arrival of a candidate of the supply vehicle at the vehicle halt permitting place, and information indicating a timing of arrival of the vehicle at the vehicle halt permitting place.
in a case where the desire information indicates a desire to place the supply at the vehicle halt permitting place.
	But, Hall in the analogous art of performing service request at a parking location, teaches wherein 
the control unit further carriers out search of a supply vehicle in which a supply to the vehicle is placed. (Paragraph(s) 0037, 0063-0066, and 0086); and (Fig(s). 7-8)(Hall teaches that a mobile vehicle will be supplied with fuel, which, a tank or battery is attached to the vehicle that will be refilled with the fuel supply. Hall, further, teaches a user is able to provide a service request, which, will include a time, location, and the type of service required. The system will then provide that a mobile service vehicle will meet the user at the location requested. The facility will provide a parking space for the mobile service vehicle that is different than the requesting vehicle, see Fig. 7 and Fig. 8. Examiner, respectfully, notes that based on BRI the supply vehicle supplies a vehicle, which, the above reference teaches the mobile vehicle carries the resupply gas to the location for refueling the vehicle thus reading upon the term “supply vehicle”)
 in a case where the desire information indicates a desire to place the supply at the vehicle halt permitting place. (Paragraph 0063)(Hall 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a parking system that is able to determine parking location information for a scheduled service of Chelnik. and a system for receiving service request for a vehicle, which, the system will determine a service facility for performing the service of Selvam et al., by incorporating the teachings of determining a service vehicle to meet a user vehicle at a rendezvous location of Hall, with the motivation of efficiently and effectively providing services to user vehicles allowing the user to not waste time waiting for the operation to be completed. (Hall: Paragraph 0063)
	With respect to the above limitations: while Hall teaches mobile vehicles that are able to service the vehicle at a determined location, which, the user will send a request for the mobile refuel vehicle. However, Chelnik et al./Selvam et al./Hall, do not explicitly teach selecting a vehicle based on information indicating scheduled arrival of the support vehicle and user arrival time at a permitting place. 
	But, Wu et al. in the analogous art of determining estimated time of arrival for vehicles, teaches search for a vehicle through use of information indicating a scheduled timing of arrival of a candidate of the support vehicle at the vehicle halt permitting place and information indicating a timing of arrival of the vehicle at the vehicle halt permitting place. (Paragraph(s) 0051-0052)(Wu et al. teaches a transport system that is able to select transport service providers. The system will determine a user ETA  to arrive at a transfer location (i.e., information indicating a timing 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a parking system that is able to determine parking location information within an scheduled estimated time to complete the service of Chelnik., a system for receiving service request for a vehicle, which, the system will determine a service facility for performing the service by minimizing estimated times of arrival of Selvam et al., and determining a service vehicle to meet a user vehicle within an estimated time of arrival at a rendezvous location of Hall, by incorporating the teachings of a transport system that is able to select transport providers based on a user’s ETA and the provider ETA that is equal to or below a threshold of Wu et al., with the motivation of minimizing the amount of time a user and/or a provider will have to wait a rendezvous location. (Wu et al.: Paragraph 0051)

 	Regarding Claim 7, Chelnik et al./Selvam et al., teaches all the limitations as applied to Claim 3.
	However, Chelnik et al./Selvam et al., do not explicitly teach wherein 
the control unit further carriers out search of a recovery vehicle that recovers an unloaded object that has been unloaded from the vehicle and placed at the vehicle halt permitting place, through use of information indicating a scheduled timing of arrival of a candidate of the recovery vehicle at the vehicle halt permitting place and information indicating a timing of arrival of the vehicle at the vehicle halt permitting place.
in a case where the desire information indicates a desire to place the desire to recover the unloaded object.
	But, Hall in the analogous art of performing service request at a parking location, teaches wherein the control unit further carriers out search of a vehicle. (Paragraph(s) 0037, 0063-0066, and 0086); and (Fig(s). 7-8)(Hall teaches that a mobile vehicle will be supplied with fuel, which, a tank or battery is attached to the vehicle that will be refilled with the fuel supply. Hall, further, teaches a user is able to provide a service request, which, will include a time, location, and the type of service required. The system will then provide that a mobile service vehicle will meet the user at the location requested. The facility will provide a parking space for the mobile service vehicle that is different than the requesting vehicle, see Fig. 7 and Fig. 8)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a parking system that is able to determine parking location information for a scheduled service of Chelnik. and a system for receiving service request for a vehicle, which, the system will determine a service facility for performing the service of Selvam et al., by incorporating the teachings of determining a service vehicle to meet a user vehicle at a rendezvous location of Hall, with the motivation of efficiently and effectively providing services to user vehicles 
	With respect to the above limitations: while Hall teaches mobile vehicles that are able to service the vehicle at a determined location, which, the user will send a request for the mobile refuel vehicle. However, Chelnik et al./Selvam et al./Hall, do not explicitly teach selecting a recovery vehicle based on information indicating scheduled arrival of the recovery vehicle and user arrival time at a permitting place, which, a desire for the recovery vehicle will be indicated. 
	But, Wu et al. in the analogous art of determining estimated time of arrival for vehicles, teaches 
search of a recovery vehicle that recovers an unloaded object that has been unloaded from the vehicle and placed at the vehicle halt permitting place, through use of information indicating a scheduled timing of arrival of a candidate of the recovery vehicle at the vehicle halt permitting place and information indicating a timing of arrival of the vehicle at the vehicle halt permitting place. (Paragraph(s) 0051-0052)(Wu et al. teaches a transport system that is able to select transport service providers. The system will determine a user ETA  to arrive at a transfer location (i.e., information indicating a timing of arrival of the vehicle at the vehicle halt permitting place) and the provider(s) ETA to arrive at the transfer location (i.e., information indicating a scheduled timing of arrival of a candidate of the support vehicle at the vehicle halt permitting place). The transport system will then select the given transport provider to pickup the 
in a case where the desire information indicates a desire to place the desire to recover the unloaded object. (Paragraph(s) 0028-0029)(Wu et al. teaches that a user is able to input a desired pickup location, destination, and/or ride service, which, the system will then facilitate in providing selectable ride services)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a parking system that is able to determine parking location information within an scheduled estimated time to complete the service of Chelnik., a system for receiving service request for a vehicle, which, the system will determine a service facility for performing the service by minimizing estimated times of arrival of Selvam et al., and determining a service vehicle to meet a user vehicle within an estimated time of arrival at a rendezvous location of Hall, by incorporating the teachings of a transport system that is able to select transport providers based on a user’s ETA and the provider ETA that is equal to or below a threshold of Wu et al., with the motivation of minimizing the amount of time a user and/or a provider will have to wait a rendezvous location. (Wu et al.: Paragraph 0051)

Conclusion

Sweeney et al. (US 2018/0342035). Sweeney et al. teaches user is able to input a desired pickup location, destination, and/or ride service enabling the system to then facilitate in providing selectable ride services, which, the system is able to select an autonomous vehicle for a service of picking up passengers based on performing an estimated time of arrival optimization. The system will select the autonomous vehicle based on identifying the ETA for the vehicle and the EWT for the requesting user.
Hall et al. (US 2017/0363432). Hall et al. teaches a mobile fuel station that is able to refuel vehicles. The system able to create an optimized fueling path and predict vehicle refueling locations for the mobile fueling vehicles to fuel other vehicles.
Shimura (US 2017/0344911). Shimura teaches computing a walking time based on a user’s current location and an arrival time for a vehicle, which, the system will generate an initial screen regarding a vehicle that has an arrival time that is the shortest. Examiner, respectfully, notes that the prior art is by the current assignee. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628